Citation Nr: 1435911	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-27 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an effective date earlier than May 29, 1996, for the grant of service connection for an acquired psychiatric disorder.

2. Entitlement to an effective date earlier than May 29, 1996, for the grant of service connection for an acquired psychiatric disorder, based on clear and unmistakable error (CUE) in a February 2007 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1978 to November 1982. 

This case comes before the Board of Veterans Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In his September 2011 substantive appeal, the Veteran requested a Board videoconference hearing; he withdrew his request in June 2013.

The Board has reframed the issues above to better reflect the Veteran's November 2009 claim, as seeking entitlement to an earlier effective date and alleging CUE in a prior decision are unique claims with separate theories of entitlement.  

The February 2014 brief from the Veteran's representative described an allegation of CUE in an October 1983 rating decision.  The Agency of Original Jurisdiction (AOJ) has not adjudicated a claim of CUE with respect to the October 1983 rating decision.  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1. The Veteran was granted entitlement to service connection for an acquired psychiatric disorder (schizophrenia), effective May 29, 1996, in a February 2007 rating decision.

2. The Veteran filed the current claim for an earlier effective date for the award of service connection for an acquired psychiatric disorder in November 2009.

3. Despite alleging CUE, the Veteran has not identified any specific error of fact or law in the February 2007 final rating decision, nor how the decision would have been manifestly different but for the alleged error.


CONCLUSIONS OF LAW
  
1.  The February 2007 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The Veteran's claim of entitlement to an effective date earlier than May 29, 1996, for the award of service connection for an acquired psychiatric disorder lacks legal merit and is dismissed.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 20.302 (2013); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

3. Because the pleading requirements for revision of the February 2007 rating decision based on CUE have not been met, this issue must be dismissed without prejudice to refiling.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105(a) (2013); Fugo v. Brown, 6 Vet. App. 40 (1993); Simmons v. Principi, 17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

"Freestanding" earlier effective date claim

The Veteran was granted entitlement to service connection for an acquired psychiatric disorder (schizophrenia), effective May 29, 1996, in a February 2007 rating decision.  Notice of the decision was mailed to the Veteran in March 2007.  

No further correspondence on this matter was received until November 2009.  As such, the February 2007 rating decision became final.  

In his November 2009 claim, the Veteran alleged he was entitled to an earlier effective date for the grant of service connection for an acquired psychiatric disorder and alleged CUE.  As noted above, the Board will consider the issues separately.  

Regarding the earlier effective date claim, there is no basis in law for a free-standing earlier effective date claim from matters addressed in final and binding rating decisions.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that VA claimants may not properly file, and VA has no authority to adjudicate, a free-standing earlier effective date claim in an attempt to overcome a final decision).  

Once a decision assigning an effective date has become final, a claimant may not properly file, and VA has no authority to adjudicate, a "freestanding" earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Id.  The Rudd Court reasoned that to allow such claims would vitiate the rule of finality.  Id.

Thus, the Board finds no allegation of fact or law upon which relief may be granted. To find otherwise, the Board would err in entertaining a "freestanding claim" without imposing the strictures of finality.  Rudd, 20 Vet. App. at 300.  Accordingly, the Veteran's claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary with respect to the earlier effective date claim.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Claim for CUE in the February 2007 rating decision 

In his November 2009 claim, the Veteran also alleged that the effective date of the grant of service connection for schizophrenia was the product of CUE.  The RO interpreted his statements to be a claim of CUE in the February 2007 rating decision that assigned the May 29, 1996 effective date for his service-connected schizophrenia.  

It has been held that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  A claim for benefits based on CUE in a prior final decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo v. Brown, 6 Vet. App. 40 (1993).

The specific allegation must assert more than mere disagreement with how the facts of the case were weighed or evaluated.  In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  See Crippen v. Brown, 9 Vet. App. 412 (1996).  Broad-brush allegations of failure to follow the regulations or failure to give due process, or any other general, non-specific claim of error cannot meet the specificity required to render a claim of CUE meritorious.  See Fugo, supra.  CUE assertions that fail to satisfy these pleading requirements must be dismissed without prejudice.  Simmons v. Principi, 17 Vet. App. 104, 110-11 (2003).

In this case, the Veteran alleged CUE without specifying what error constituted CUE.  Because the pleading requirements for revision based on CUE have not been met, the CUE claim must be dismissed without prejudice to refiling.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (finding a failure to specify the date of the RO or Board decision being attacked renders the pleading of CUE insufficient).  

Because a motion to revise or reverse a Board decision based on CUE is not a claim for VA benefits but rather a collateral attack of that decision, the notice and assistance provisions under the Veterans Claims Assistance Act of 2000 (VCAA) do not apply.  See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).



ORDER

The claim of entitlement to an effective date earlier than May 29, 1996, for the grant of service connection for an acquired psychiatric disorder is dismissed.

The claim of entitlement to an effective date earlier than May 29, 1996, for the grant of service connection for an acquired psychiatric disorder, based on CUE in a February 2007 rating decision, is dismissed without prejudice.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


